Exhibit 10.1

AMENDMENT NO. 6 TO LEASE

THIS AGREEMENT made this 26th day of October, 2006, by and between EWE WAREHOUSE
INVESTMENTS V, LTD., as Lessor and MERRIMACK SERVICES CORPORATION dba PC
CONNECTION SERVICES, as Lessee located at 2780-2880 Old State Route 73,
Wilmington, Ohio 45177.

W I T N E S S E T H:

WHEREAS, Lessor and Lessee entered into a Lease dated September 27, 1990, as
amended June 28, 1996, July 31, 1998, June 26, 2000, July 31, 2002 and
February 28, 2005, and

WHEREAS, the Lessor and Lessee desire to amend the Lease of approximately
102,400 square feet to extend the Term, revise the Rent and add Option to Renew.

NOW THEREFORE, the Lease is amended as follows.

1. Article 1. TERM. shall be revised as follows.

Effective March 1, 2007, the term of this Lease shall be extended for an
additional two (2) years for a total term of eighteen (18) years, two (2) months
commencing January 1, 1991 and ending February 28, 2009, both dates inclusive.

2. Lessee warrants that Lessee has accepted and is now in possession of the
Premises and that the Lease is valid and presently in full force and effect.
Lessee accepts the Premises in it present “as is” condition.

3. Article 4. RENT. shall be revised as follows.

For the one (1) year period commencing March 1, 2006 and ending February 28,
2007, the Lessee shall pay to the Lessor as Basic Annual Rent for the Leased
Premises the sum of FIVE HUNDRED FORTY-EIGHT THOUSAND EIGHT HUNDRED SIXTY-FOUR
AND 04/100 DOLLARS ($548,864.04) which shall be paid in equal monthly
installments of FORTY-FIVE THOUSAND SEVEN HUNDRED THIRTY-EIGHT AND 67/100
DOLLARS ($45,738.67), due and payable on the first day of each month, in
advance, without demand.



--------------------------------------------------------------------------------

Checks should be made payable to Easton & Associates Management Account c/o The
Easton Group, 10165 N. W. 19th St., Miami, FL 33172

The Basic Annual Rent of $548,864.04 shall be adjusted annually based on any
increases in the Consumer Price Index beginning March 1, 2007 and at the end of
each year thereafter, whether during the term of this Lease or any renewal or
extension thereof. Increases in the Annual Rent shall be made in accordance with
the following procedure:

a. The index to be used for this adjustment shall be the Consumer Price Index
(U.S. City Average, All Urban Consumers, All Items, 1982-1984 equaling a base of
100, from the U.S. Department of Labor, Bureau of Labor Statistics, Washington,
D.C.).

b. The Consumer Price Index of 2004 for the month of November shall be the “Base
Period Consumer Price Index”. The Consumer Price Index for the month of November
in each adjustment year shall be the “Adjustment Period Consumer Price Index”.

c. The Base Period Consumer Price Index shall be subtracted from the Adjustment
Period Consumer Price Index; the difference shall be divided by the Base Period
Consumer Price Index. This quotient shall then be multiplied by the Basic Annual
Rent, and the result shall then be added to the Basic Annual Rent. The resulting
sum shall be the adjusted Annual Rent for such immediately succeeding leasehold
period which shall be paid in equal monthly installments.

d. If the said Consumer Price Index is, at any time during the term of this
Lease, discontinued by the Government, then the most nearly comparable index
shall be substituted for the purpose of the aforesaid calculations.

4. The following Option to Renew. shall be added.

Lessee is hereby granted an option to renew this Lease for an additional term of
two (2) years on the same terms and conditions contained herein except for the
rental and the length of the term, upon the conditions that:

a. written notice of the exercise of such option shall be given by Lessee to
Lessor not less than one hundred eighty (180) days prior to the end of the term
of this Lease (by August 31, 2008); and

b. at the time of the giving of such notice and at the expiration of the term of
this Lease, there are no defaults in the covenants, agreements, terms and
conditions on the part of Lessee to be kept and performed, and all rents are and
have been fully paid. Provided also, that the rent to be



--------------------------------------------------------------------------------

paid during each year of the said renewal period shall be as determined in
accordance with the following procedure:

(1) The index to be used for this adjustment shall be the Consumer Price Index
(U.S. City Average, All Urban Consumers, All Items, 1982-1984 equaling a base of
100, from the U.S. Department of Labor, Bureau of Labor Statistics, Washington,
D.C.).

(2) The Consumer Price Index of 2004 for the month of November shall be the
“Base Period Consumer Price Index”.

(3) The Consumer Price Index for the month of November each succeeding year
shall be determined from the published figures and shall be the “Adjustment
Period Consumer Price Index”.

(4) The Base Period Consumer Price Index shall be subtracted from the Adjustment
Period Consumer Price Index; the difference shall be divided by the Base Period
Consumer Price Index. This quotient shall then be multiplied by $548,864.04 and
the result shall then be added to $548,864.04. This arithmetical sum shall then
be the adjusted Basic Annual Rent for such immediately succeeding leasehold year
which shall be paid in equal monthly installments.

(5) If the said Consumer Price Index is, at any time during the term of this
Lease, discontinued by the Government, then the most nearly comparable index
shall be substituted for the purpose of the aforesaid calculations.

5. Except as expressly amended herein, all other terms and conditions of the
Lease remain in full force and effect.

IN WITNESS WHEREOF, the Lessor and Lessee have affixed their signatures to
duplicates of this Amendment, this 25th day of October, 2006, as to Lessee and
this 26th day of October, 2006, as to Lessor.

 

Signed and acknowledged     LESSOR: EWE WAREHOUSE INVESTMENTS V, LTD. in the
presence of:       By: Miller-Valentine Realty, Inc.       Its: Managing Agent

/s/ Jean Brudnicki

    By:  

/s/ Chuck McCosh

      Chuck McCosh

Jean Brudnicki

    Its:  

President

Print Name      

 

 

 

Print Name



--------------------------------------------------------------------------------

    LESSEE:  

MERRIMACK SERVICES CORPORATION

dba PC CONNECTION SERVICES

/s/ Pamela Carter

    By:  

/s/ Robert A. Pratt

Pamela Carter

    Title:   V.P. Facilities & Site Services Print Name      

 

/s/ Virginia Reynolds

Virginia Reynolds

Print Name

STATE OF OHIO, COUNTY OF MONTGOMERY, SS:

The foregoing instrument was acknowledged before me this 26th day of October,
2006, by Chuck McCosh, President of Miller-Valentine Realty, Inc., managing
agent for EWE INVESTMENTS V, LTD.

 

/s/ Jean C. Brudnicki

Notary Public

STATE OF N.H., COUNTY OF Hillsborough, SS:

The foregoing instrument was acknowledged before me this 25th day of October,
2006, by Robert A. Pratt, the V.P. Facilities & Site Services of MERRIMACK
SERVICES CORPORATION dba PC CONNECTION SERVICES, a corporation on behalf of said
corporation.

 

/s/ Dolores R. Collins

NOTARY PUBLIC